PER CURIAM.
Appellant, a Florida State Prison inmate, appeals the summary denial of his petition for a writ of habeas corpus. In the petition appellant alleges that prison authorities placed him in administrative confinement without a hearing before a senior correctional officer so that he could present his views. Appellant further alleged he has exhausted his administrative remedies. If these allegations are true, the Department of Corrections would appear to have violated its rules, and so summary denial of the petition was inappropriate. Rahming v. Bigham, 539 So.2d 10 (Fla. 1st DCA 1989).
REVERSED and REMANDED for further proceedings.
SMITH, THOMPSON and MINER, JJ., concur.